Citation Nr: 1735240	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO. 12-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A Notice of Disagreement was received in October 2010.  In March 2012, a Statement of the Case was issued; and, in April 2012, the Veteran filed his substantive appeal (via a VA Form 9).

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

During the period on appeal, the Veteran's dysthymic disorder symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but the evidence did not more nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an April 2010 letter which was sent prior to the initial unfavorable decision in July 2010.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for increased rating.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports from May 2010, November 2015, and July 2017, and the February 2017 hearing statements of the Veteran.  

The Veteran has not identified any other outstanding records that have not been requested or obtained.  The Veteran's representative waived initial RO consideration of any evidence submitted at a later time in a June 2017 memoranda letter.  Thus, a remand to have the RO issue a supplemental statement of the case (SSOC) that addresses additional evidence is not necessary.  38 C.F.R. § 20.1304 (2016).  

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  LEGAL CRITERIA

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA should interpret reports of examinations in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
 § 3.102 (2016).

Increased Ratings for Dysthymic Disorder

The Veteran is in receipt of a 30 percent initial rating for dysthymic disorder.  Dysthymic disorder is rated under 38 C.F.R. § 4.130, DC 9433.  All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2012; therefore, the claim is governed by DSM IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

FACTS 

The Veteran was granted service connection for dysthymic disorder with depression secondary to his service connected nodular cystic acne in July 2010.  

The Veteran's service treatment records are negative for complaints of treatment or diagnosis of a psychiatric disorder.  The Veteran's service records show a pattern of fighting and disciplinary action.  The Veteran saw a clinical social worker at the VA Medical Center in Boston from February through April of 1997 for depression and marital issues.  In April of 2010, the Veteran submitted a Statement in Support of Claim, stating that he had a skin problem since 1977 that caused him to become an introvert, and reported that he always tried to cover up his skin condition by wearing turtle neck shirts, jackets, and large collars, and that he swam with a t-shirt on.  He reported that his cysts and boils pop and break, causing him to be embarrassed.  The Veteran also reported difficulty going out in public due to large scars on his body.  

The Veteran underwent a Compensation and Pension Examination in May 2010, during which the examiner reported that the Veteran appeared angry, depressed and anxious.  The examiner also noted that the Veteran reported difficulty sleeping and a history of violent behavior, which stopped in the mid-1980s.  The Veteran denied any suicide attempts.  The examiner noted that the symptoms of shyness, anxiety, and depression have interfered with his total daily functioning, especially his relationships with others and his isolation.  The Veteran was noted to be treated with Citalopram, and to have no history of psychiatric hospitalizations or previous psychiatric emergency room visits.  The Veteran reported that he has a current job with the City of Boston for the last four years, and has a good relationship with his supervisors and coworkers and had not lost time from work.  The Veteran was noted to display appropriate behavior with impaired eye contact.  The Veteran reported that he has panic attacks when people look at him, and that he is avoidant of any situation in which he might be looked at.  The Veteran denied suspiciousness of people or hallucinations.  No obsessive or compulsive behavior was noted.  The Veteran's thought processes were described as normal with mild memory problems.  The Veteran denied homicidal or suicidal ideation.  The examiner diagnosed the Veteran with dysthymic disorder secondary to his nodular cystic acne, and noted some socialization difficulties and a GAF score of 55.

On December of 2011, the Veteran reported to VA Urgent Care Clinic, reporting that his co-worker threatened him, and that he wanted his blood pressure checked due to work stress.  The Veteran was referred for a psychiatric appointment at the VA Behavioral Health Clinic, which he attended in January of 2012.  The Veteran reported no violent behavior and no suicidal ideation since service.  The Veteran also reported anxiety, loss of appetite, and difficulty sleeping.  

In November 2015, the Veteran underwent a second Compensation and Pension examination for his psychiatric disability, during which the examiner diagnosed the Veteran with persistent depressive disorder relevant to his skin condition with no diagnosis of traumatic brain injury.  The Veteran reported that he was divorced from his wife, and lived with other family members.  He reported having no issues with family.  He reported being a member of a disabled American Veterans' social group which meets once a month and that he has old friends from childhood that he sees twice per month.  The Veteran further reported that he is currently employed and friendly with coworkers.  He reported being reliable, dependable, and getting to work on time.  His current symptoms were reported to be depression, anxiety, low mood, and embarrassment.  The Veteran reported that his sleep difficulties were controlled by his anti-depressants, and he denied suicidal ideation.  

In March 2016, the Veteran was seen by VA Primary Care, during which he reported that his anti-depressants did not seem to be effective, and he was subsequently referred to VA behavioral health.  The Veteran was seen in March 2016 by Dr. S.B.  Dr. S.B. noted that the Veteran reported intrusive thoughts due to traumatic events in the military and negative thoughts revolving around the appearance of his scars.  The Veteran reported that his treatment goals were to improve his mood and to learn more ways to cope with his thoughts.  The Veteran was referred for a PTSD evaluation regarding the distressing thoughts that he reported at the PTSD clinic.  The Veteran was also instructed to attend Cognitive Behavioral Therapy for Depression related to his acne.  

The Veteran was seen at the PTSD clinic in April 2016, and was determined to not meet the criteria for PTSD after completing a mental health evaluation for the VA Outpatient Mental Health Clinic, as he reported a high level of functioning, and that he is typically able to move on from his distressing thoughts and memories.  The Veteran reported depressed mood, poor appetite, and difficulty sleeping during the evaluation, but said that his medication helped him with his sleep difficulties.  He reported having a positive relationship with his family.  He denied panic attacks, excessive worry, rituals, hoarding, and suicidal and homicidal ideation.  The Veteran reported obsessive thoughts regarding his skin disorder.  

The Veteran attended outpatient behavioral health appointments at the Boston, VA Outpatient Behavioral Medicine Clinic from April 2016 to August 2016.  The Veteran's medical record indicates that the therapy was terminated due to the Veteran meeting all of his treatment goals (mood improvement and ability to cope with intrusive thoughts regarding his skin condition.)  The final treatment note indicated that the Veteran was able to leave his house wearing only a t-shirt, thus exposing some of his scars, and walk around in his home in front of family members without a shirt.  

During the Veteran's February 2017 hearing, the Veteran and his representative reported that the Veteran does not feel comfortable meeting new people, and that he prefers to work alone, although he is capable of working in a team.  The Veteran reported difficulty sleeping, and having to take medication in order to sleep and that his depression has worsened since his 2015 examination.  He reported that he did not continue mental health treatment because he is unable to get more time off from work.  The Veteran stated that he has PTSD.  

The Veteran underwent a third VA examination for his psychiatric disorder in July 2017.  The examiner stated that the Veteran's only current psychiatric diagnosis is Persistent Depressive Disorder, manifesting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was documented as having a flat affect.  The examiner noted that the Veteran has not been dating or been in a long term relationship since the last assessment, but that he has five close friends whom he talks to once month.  The Veteran reported that he has a good relationship with his son.  He has three other sisters and two sisters come over to see him on Friday nights.  He has another brother who also comes over to visit.  The examiner noted that the Veteran currently works for Boston Water and Sewer as a facility's clerk full time, which he has had since 2006.  The Veteran stated that he has depressed mood and anxious thoughts.  

ANALYSIS 

After a review of all the evidence, lay and medical, the Board finds that the Veteran's dysthymic disorder with depression symptoms most nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire period on appeal.  The May 2010, November 2015 and July 2017 VA examinations, as well as the VA treatment records, indicated that the Veteran had symptoms of shyness, anxiety, depression, embarrassment, self-reported history of infrequent panic attacks, avoidance, one report of flat affect, mild memory problems, and some socialization issues.  For these reasons, the Board finds that the Veteran's dysthymic disorder with depression symptoms more nearly approximate the criteria for an initial rating of 30 percent, and no higher, for the entire period on appeal.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 , 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated for the entire period on appeal.  The evidence does not show that the Veteran experienced occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  While the evidence does show some symptoms shyness, anxiety, depression, embarrassment, self-reported history of infrequent panic attacks, avoidance, sleep difficulties controlled by medication, and mild memory problems, none of these symptoms or combinations thereof are shown to cause occupational and social impairment such that a disability rating in excess of 30 percent would be appropriate.  

During the period on appeal, the Veteran successfully maintained steady employment and relationships with family and friends, reporting frequent visits from family, social monthly events at the Veterans' group, frequent contact with friends, and being friendly with co-workers.  The Veteran reported being a reliable employee and has held the same job for six years.  The Veteran's GAF score in 2010 showed "moderate" symptoms.  While the Veteran has a history of violence, he has reported that he has not had any fights or violent outbursts since the 1980s, and thus has not shown the requisite "occupational and social impairment with reduced reliability and productivity" for a higher rating.  The Veteran reported being threatened by one co-worker, but was noted to respond appropriately by reporting the situation to management and not resorting to violence.  (VA Urgent Care Clinic notation, December 2011).  

Furthermore, even though the Veteran states that he terminated his outpatient mental health treatment in 2016 for work reasons, the medical documentation shows that the treatment was terminated due to an improvement of the Veteran's symptoms of shyness, embarrassment and avoidance.  Therefore, the Veteran has not shown a worsened condition, but rather an improved one.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for dysthymic disorder with depression for the entire period on appeal.








ORDER

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder with depression is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


